Citation Nr: 1616247	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-27 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether a substantive appeal dated January 5, 2006 and received by the RO on January 11, 2006 was timely.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for numbness of the right leg, and if so whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for numbness of the left leg, and if so whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for numbness of the left arm, and if so whether service connection is warranted. 

5.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

6.  Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot. 

7.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot.

8.  Entitlement to a rating in excess of 40 percent for lumbar disc herniation.

9.  Entitlement to an effective date earlier than December 12, 2007 for service connection for major depressive disorder. 

10.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder prior to September 4, 2014.  


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 19, 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that found that the Veteran's substantive appeal received by the RO on January 11, 2006 was not timely.  The RO received the Veteran's notice of disagreement on February 14, 2006.  A statement of the case has not been issued on the timeliness matter.   

This appeal also comes before the Board from a September 2007 rating decision of the RO, which, in part, granted an increased rating of 10 percent for degenerative disease of the cervical spine  and an increased rating of 40 percent for lumbar disc herniation, both effective January 11, 2006; assigned a decreased rating of noncompensable for psoriasis, effective March 17, 2006; denied ratings in excess of 10 percent for internal hemorrhoids and hallux valgus of the right and left feet; and declined to reopen claims for service connection for numbness of the right and left legs and left arm.  Although the RO suggested in a May 2007 notice that claims for service connection for hypertension, left eye injury, residuals of laceration of the right calf, and right shoulder rotator cuff tear were pending, the RO did not address these claims in the September 2007 decision because the Veteran, through his representative, had withdrawn the claims in writing in May 2006.  

The RO issued a statement of the case on the decided issues in June 2010.  In July 2010, the Veteran perfected an appeal only for increased rating for cervical spine disease and for numbness of the bilateral legs and left arm.  Therefore, claims for increased ratings for psoriasis and internal hemorrhoids are no longer on appeal.  

In September 2007, the RO granted a rating of 40 percent for lumbar disc herniation with neuroforaminal narrowing, effective January 11, 2006.  In his September 2008 notice of disagreement, the Veteran noted that the diseases of his entire spine had become more severe and warranted a higher rating.  A statement of the case has not been issued for this claim.  

In August 2014, the RO granted service connection for major depression and assigned a 50 percent rating, effective December 12, 2007.  In October 2014, the Veteran filed a timely notice of disagreement with the initial rating and the effective date for service connection.  In November 2015, the RO granted a 100 percent rating for major depressive disorder, effective September 4, 2014.  The claim for a still higher schedular rating prior to September 4, 2014 remains for adjudication. A.B. v. Brown, 6 Vet. App. 35, 39 (1993).   A statement of the case has not yet been issued.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in February 2016.  A transcript of the hearing is associated with the claims file.  Although the Veteran did not perfect an appeal of the denial of increased ratings for hallux valgus of right and left feet, the undersigned accepted testimony on this issue at the hearing.  Because the substantive appeal is not jurisdictional and because the issues were treated at the hearing as part of the substantive appeal, the Board will continue the appeal of these issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The Veterans Benefits Management System and Virtual VA paperless claims processing system contains duplicate VA and private outpatient treatment records, statements from the Veteran's former employer and his current spouse.

The following issues have been raised by the Veteran or his representative but have not been adjudicated by the agency of original jurisdiction (AOJ):

(1) Entitlement to service connection for headaches including as secondary to cervical spine disease, a dental disorder, and sinusitis; raised in statements in February 2006 and May 2006.     

(2) A request to reopen a claim for service connection for hypertension; raised in a September 2008 notice of disagreement but not decided in the referenced September 2007 rating decision. 

(3) Entitlement to compensation for a dependent, retroactive payment of apportioned compensation based on an increased rating, payment of disability compensation based on an earlier release date from incarceration, and an unresolved November 2015 proposal of incompetence; all raised in a February 28, 2016 letter to Congress. 

Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran served as a U.S. Air Force logistics and public affairs specialist with no service in the Persian Gulf Theater of operations.  He retired at the rank of Master Sergeant.  The Veteran contended in several claims and statements and in testimony during the Board hearing that his disabilities arose during active service and are more severe than are contemplated by the current ratings. 

At the time of his retirement from active duty in September 2001, the Veteran submitted multiple claims for service connection.  In a July 2004 rating decision, the RO adjudicated 24 claims.  The Veteran filed a timely notice of disagreement (NOD) in July 2005 on 11 issues, and the RO issued a statement of the case on the 11 issues including the disabilities listed 2 through 8 on the title page above.  The SOC was mailed to the Veteran on November 7, 2005 with instructions on the method and time requirements to perfect an appeal.  In an Appeal to the Board of Veterans' Appeals (VA Form 9) dated January 5, 2005, the Veteran indicated that he wished to appeal all issues listed in the SOC and provided a three page statement.  The Veteran's representative at that time forwarded the VA Form 9 and statement to the RO on January 10, 2006, and the RO received the documents on January 11, 2006.  

In correspondence dated January 19, 2006, the RO informed the Veteran that the substantive appeal was not timely and that the information that he had submitted would be considered as a request to reopen the claims.  The Veteran submitted a notice of disagreement, dated January 28, 2006 and received by the RO on February 14, 2006, and requested reconsideration of the timeliness of the substantive appeal.  No further correspondence or a statement of the case has been issued on this appealable issue.  

The Board considered whether decisions on claims 2 through 8 captioned above could be made regardless of whether the January 2006 was or was not timely.  However, this determination affects the finality of the July 2004 rating decision which in turn determines the period for consideration of effective dates and increased ratings and the imposition of the requirement for new and material evidence to reopen service connection claims, a higher evidence standard.  Moreover, in several statements and during the Board hearing, the Veteran contended that his claims should be considered to have been filed in September 2001, the day following retirement from active duty.  Therefore, a remand is required to provide the Veteran all due process consideration.  

In September 2007, the RO granted a rating of 40 percent for lumbar disc herniation with neuroforaminal narrowing, effective January 11, 2006.  In his September 2008 notice of disagreement, the Veteran noted that the diseases of his entire spine had become more severe and warranted a higher rating.  The Board finds that the Veteran's statements met the criteria for a notice of disagreement with the rating for the lumbar spine disability because he expressed general disagreement with the ratings for degenerative disc disease of the entire spine, discussed symptoms associated with the lumbar spine, and expressed a desire to appeal.  38 C.F.R. § 20.201 (b) (2015).  A statement of the case has not been issued for this claim.  

In August 2014, the RO granted service connection for major depression and assigned a 50 percent rating, effective December 12, 2007.  In October 2014, the Veteran filed a timely notice of disagreement with the initial rating and effective date for service connection to include consideration of a total rating based on individual unemployability (TDIU).  A statement of the case has not yet been issued.   

Because the Veteran expressed timely disagreement with the January 2006 decision regarding an untimely substantive appeal, a September 2007 decision that assigned a 40 percent rating for lumbar disc herniation, and the August 2014 decision that granted service connection and a 50 percent rating for major depressive disorder, effective December 12, 2007, the AOJ must issue an SOC with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the following issues:

(1) whether a January 2006 substantive appeal was timely filed;

(2) entitlement to a rating in excess of 40 percent for lumbar disc herniation;

(3) entitlement to an effective date earlier than December 12, 2007 for service connection for major depressive disorder, and; 

(4) entitlement to an initial rating in excess of 50 percent major depressive disorder.  

The Veteran should be advised of the time limits within which to perfect appeals of these matters, and provided the appropriate documents and instructions to accomplish that if he desires the Board to consider one or more of them.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

